Exhibit 10.2
ROCHESTER MEDICAL CORPORATION
2010 STOCK INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT
     This INCENTIVE STOCK OPTION AGREEMENT (the “Agreement”) is made effective
this                      day of                     ,                     , by
and between Rochester Medical Corporation, a Minnesota corporation (the
“Company”) and                     , an individual resident of
                    ,                      (“Employee”).
     1. Grant of Option. The Company hereby grants Employee the option (the
“Option”) to purchase all or any part of an aggregate of [                    ]
shares (the “Shares”) of Common Stock of the Company at the exercise price of
$[                    ] per share according to the terms and conditions set
forth in this Agreement and in the Rochester Medical Corporation 2010 Stock
Incentive Plan (the “Plan”). The Option will be treated as an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”). The Option is issued under the Plan and is subject to
its terms and conditions. Words and phrases not otherwise defined herein shall
have the meanings ascribed to them, respectively, in the Plan. A copy of the
Plan will be furnished upon request of Employee.
     The Option shall terminate at the close of business [ten] years from the
date hereof.
     2. Vesting of Option Rights.
     (a) Except as otherwise provided in this Agreement, the Option may be
exercised by Employee in accordance with the following schedule:

              Number of Shares     On or after each of   with respect to which  
Cumulative the following dates   the Option is exercisable   Total              
     

     (b) During the lifetime of Employee, the Option shall be exercisable only
by Employee and shall not be assignable or transferable by Employee, other than
by will or the laws of descent and distribution. More particularly, the Option
may not be assigned, transferred, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the Option contrary to these provisions, or the levy of an
execution, attachment or similar process upon the Option, shall be void.
     Employee may designate a beneficiary or beneficiaries to exercise
Employee’s rights with respect to the Option upon Employee’s death. In the
absence of any such designation, benefits remaining unpaid at death shall be
paid to Employee’s estate.
[Employee — ISO]

 



--------------------------------------------------------------------------------



 



     (c) Employee understands that to the extent that the aggregate fair market
value (determined at the time the option was granted) of the shares of Common
Stock of the Company with respect to which all options that are incentive stock
options within the meaning of Section 422 of the Code are exercisable for the
first time by Employee during any calendar year exceed $100,000, in accordance
with Section 422(d) of the Code, such options shall be treated as options that
do not qualify as incentive stock options.
     3. Exercise of Option after Termination of Employment, Retirement, Death or
Disability. The Option shall terminate and may no longer be exercised if
Employee ceases to be employed by the Company or its Affiliates, except that:
     (a) If Employee’s employment shall be terminated for any reason, voluntary
or involuntary, other than for (i) “Cause” (as defined in Section 3(f)) as
provided in Section 3(b) below, (ii) Employee’s retirement as provided in
Section 3(c) below, or (iii) Employee’s death or disability (within the meaning
of Section 22(e)(3) of the Code) as provided in Section 3(d) below, Employee may
at any time within a period of three (3) months after such termination exercise
the Option to the extent the Option was exercisable by Employee on the date of
the termination of Employee’s employment.
     (b) If Employee’s employment is terminated for Cause, the Option shall be
terminated as of the date of the act giving rise to such termination.
     (c) If Employee’s employment is terminated because Employee has retired
from the Company at age 60 or older (or pursuant to early retirement with the
consent of the Committee) and has completed 10 or more years of service with the
Company or an Affiliate, and Employee shall not have fully exercised the Option,
the Option shall continue to vest in accordance with the schedule set forth in
Section 2(a) hereof, and such Option may be exercised in accordance with its
terms as though such termination had never occurred, except as otherwise
provided in Section 3(d) and Section 3(e) below.
     (d) If Employee shall die while the Option is still exercisable according
to its terms or if employment is terminated because Employee has become disabled
(within the meaning of Section 22(e)(3) of the Code) while in the employ of the
Company and Employee shall not have fully exercised the Option, such Option may
be exercised at any time within twelve (12) months after Employee’s death or
date of termination of employment for disability by Employee, personal
representatives or administrators or guardians of Employee, as applicable or by
any person or persons to whom the Option is transferred by will or the
applicable laws of descent and distribution, to the extent of the full number of
Shares Employee was entitled to purchase under the Option on (i) the date of
death or (ii) the date of termination for such disability, as applicable.
     (e) Notwithstanding the above, in no case may the Option be exercised to
any extent by anyone after the termination date of the Option.
     (f) “Cause” shall mean (i) the willful and continued failure by Employee
substantially to perform his or her duties and obligations (other than any such
failure resulting from his or her incapacity due to physical or mental illness),
(ii) Employee’s conviction or plea bargain of any felony or gross misdemeanor
involving moral turpitude, fraud or misappropriation

2



--------------------------------------------------------------------------------



 



of funds or (iii) the willful engaging by Employee in misconduct which causes
substantial injury to the Company or its Affiliates, its other employees or the
employees of its Affiliates or its clients or the clients of its Affiliates,
whether monetarily or otherwise. For purposes of this paragraph, no action or
failure to act on Employee’s part shall be considered “willful” unless done or
omitted to be done, by Employee in bad faith and without reasonable belief that
his or her action or omission was in the best interests of the Company.
     4. Acceleration of Exercisability Upon Change in Control.
     (a) Notwithstanding any other provision in this Agreement, the Option may
be exercised as to 100% of the Shares on the date of a “Change in Control.” A
“Change in Control” shall mean any of the following: (i) the consummation of a
merger or consolidation of the Company with or into another entity or any other
corporate reorganization, if more than 50% of the combined voting power of the
continuing or surviving entity’s securities outstanding immediately after such
merger, consolidation or other corporate reorganization are owned by persons who
were not shareholders of the Company immediately prior to such merger,
consolidation or other corporate reorganization, (ii) a public announcement
(which, for purposes of this definition, shall include, without limitation, a
report filed pursuant to Section 13(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) that any person or group has acquired
beneficial ownership of more than 50% of the then outstanding shares of Common
Stock and, for this purpose, the terms “person,” “group” and “beneficial
ownership” shall have the meanings provided in Section 13(d) of the Exchange Act
or related rules promulgated by the Securities and Exchange Commission;
(iii) the Continuing Directors (as defined below) cease to constitute a majority
of the Company’s Board of Directors; (iv) a sale of all or substantially all of
the assets of the Company or the dissolution of the Company; (v) the
commencement of or public announcement of an intention to make a tender or
exchange offer for more than 50% of the then outstanding shares of the Common
Stock; or (vi) the majority of Continuing Directors, in their sole and absolute
discretion, determine that there has been a change in control of the Company.
“Continuing Director” shall mean any person who is a member of the Board of
Directors of the Company, who (A) was a member of the Board of Directors on the
date of this Agreement or (B) subsequently becomes a member of the Board of
Directors, if such person’s initial nomination for election or initial election
to the Board of Directors is recommended or approved by a majority of the
Continuing Directors.
     (b) If a Change in Control shall occur, the Continuing Directors in their
sole discretion, and without the consent of Employee, may determine that
Employee shall receive, in lieu of some or all of the shares of Common Stock
subject to this Option, as of the effective date of any such Change in Control,
cash in an amount equal to the excess, if any, of the Fair Market Value of such
shares on the effective date of such Change in Control over the exercise price
per share of this Option, subject to any applicable withholding for income or
payroll taxes.
     5. Method of Exercise of Option. Subject to the foregoing, the Option may
be exercised in whole or in part from time to time by serving written notice of
exercise on the Company at its principal office within the Option period. The
notice shall state the number of Shares as to which the Option is being
exercised and the manner of payment, and shall be accompanied by payment in full
of the exercise price for all Shares designated in the notice. Payment of the
exercise price shall be made (i) in cash (including bank check, personal check
or

3



--------------------------------------------------------------------------------



 



money order payable to the Company), (ii) with the approval of the Company
(which may be given in its sole discretion), by delivering to the Company for
cancellation shares of the Company’s Common Stock already owned by Employee
having a Fair Market Value equal to the full exercise price of the Shares being
acquired, or (iii) with the approval of the Company (which may be given in its
sole discretion), by delivering to the Company a combination thereof. Employee
shall represent and warrant in writing that Employee is the owner of any shares
so delivered, free and clear of all liens, encumbrances, security interests and
restrictions. In addition, with the approval of the Company (which may be given
in its sole discretion), the Option may be exercised by instructing the Company
to deliver a number of Shares having an aggregate Fair Market Value (determined
as of the date of exercise) equal to the excess, if positive, of the Fair Market
Value of the Shares underlying the Option being exercised, on the date of
exercise, over the exercise price of the Option for such Shares.
     6. Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company or other similar corporate
transaction or event affects the Shares such that an adjustment is necessary in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Option, then the Committee shall, in
such manner as it may deem equitable, adjust the number and type of Shares
subject to the Option and the exercise price with respect to the Option.
     7. Forfeiture of Option and Option Gain Resulting From Certain Activities.
     (a) If, at any time that (i) is two (2) years after the date that Employee
has exercised the Option or (ii) is two (2) years after the date of the
termination of Employee’s employment with the Company for any reason whatsoever
while an option agreement under the Plan is in effect, whichever is longer,
Employee engages in any Forfeiture Activity (as defined below) then (i) the
Option shall immediately terminate effective as of the date any such activity
first occurred, and (ii) any gain received by Employee pursuant to the exercise
of the Option granted hereunder must be paid to the Company within thirty
(30) days of demand by the Company. For purposes hereof, the gain on any
exercise of the Option shall be determined by multiplying the number of Shares
purchased pursuant to the Option times the excess of the Fair Market Value of a
share of the Company’s Common Stock on the date of exercise (without regard to
any subsequent increase or decrease in the fair market value) over the exercise
price.
     (b) As used herein, Employee shall be deemed to have engaged in a
“Forfeiture Activity” if Employee (i) directly or indirectly, engages in any
business activity on his or her own behalf or as a partner, stockholder,
director, trustee, principal, agent, employee, consultant or otherwise of any
person or entity which is in any respect in competition with or competitive with
the Company or solicits, entices or induces any employee or representative of
the Company to engage in any such activity, (ii) directly or indirectly
solicits, entices or induces (or assists any other person or entity in
soliciting, enticing or inducing) any customer or potential customer (or agent,
employee or consultant of any customer or potential customer) with whom Employee
had contact in the course of his or her employment with the Company to deal with
a competitor of the Company or (iii) fails to hold in a fiduciary capacity for
the benefit of the Company all

4



--------------------------------------------------------------------------------



 



confidential information, knowledge and data, including customer lists and
information, business plans and business strategy (“Confidential Data”) relating
in any way to the business of the Company for so long as such Confidential Data
remains confidential.
     (c) If any court of competent jurisdiction shall determine that the
foregoing forfeiture provision is invalid in any respect, the court so holding
may limit such covenant either or both in time, in area or in any other manner
which the court determines such that the covenant shall be enforceable against
Employee. Employee shall acknowledge that the remedy of law for any breach of
the foregoing covenant not to compete will be inadequate, and that the Company
shall be entitled, in addition to any remedy of law, to preliminary and
permanent injunctive relief. Notwithstanding the foregoing, this Section 7 shall
have no application following a Change in Control.
     8. Miscellaneous.
     (a) Income Tax Matters.
     (i) In order to comply with all applicable federal or state income tax laws
or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal or state payroll, withholding, income or
other taxes, which are the sole and absolute responsibility of Employee, are
withheld or collected from Employee.
     (ii) In accordance with the terms of the Plan, and such rules as may be
adopted under the Plan, Employee may elect to satisfy Employee’s federal and
state income tax withholding obligations arising upon exercise of the Option by
(i) delivering cash, check (bank check, certified check or personal check) or
money order payable to the Company, (ii) having the Company withhold a portion
of the Shares otherwise to be delivered having a Fair Market Value equal to the
amount of such taxes, or (iii) delivering to the Company shares of Common Stock
already owned by Employee having a Fair Market Value equal to the amount of such
taxes. Any such shares already owned by Employee shall have been owned by
Employee for no less than six months prior to the date delivered to the Company
if such shares were acquired upon the exercise of an option or upon the vesting
of restricted stock units or other restricted stock. Employee shall represent
and warrant in writing that Employee is the owner of the shares so delivered,
free and clear of all liens, encumbrances, security interests and restrictions.
Employee’s election must be made on or before the date that the amount of tax to
be withheld is determined.
     (b) Plan Provisions Control. In the event that any provision of this
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control.
     (c) No Rights of Shareholders. Neither Employee, Employee’s legal
representative nor a permissible assignee of this Option shall be, or have any
of the rights and privileges of, a shareholder of the Company with respect to
the Shares issuable upon the exercise of this Option, in whole or in part,
unless and until such Shares have been issued in the name of Employee,
Employee’s legal representative or permissible assignee, as applicable.

5



--------------------------------------------------------------------------------



 



     (d) No Right to Employment. The grant of the Option shall not be construed
as giving Employee the right to be retained as an employee of the Company or any
Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate such employment at any time, with or without cause. In
addition, the Company or an Affiliate may at any time dismiss Employee from
employment free from any liability or any claim under the Plan or this
Agreement, unless otherwise expressly provided in the Plan. By participating in
the Plan, Employee shall be deemed to have accepted all the conditions of the
Plan and the Agreement and the terms and conditions of any rules and regulations
adopted by the Committee and shall be fully bound thereby.
     (e) Governing Law. The internal law, and not the law of conflicts, of the
State of Minnesota shall govern all questions concerning the validity,
construction and effect of the Plan and this Agreement, and any rules and
regulations relating to the Plan and this Agreement.
     (f) Severability. If any provision of the Plan or this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Plan or this Agreement under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the purpose or intent
of the Plan or the Agreement, such provision shall be stricken as to such
jurisdiction or the Agreement, and the remainder of this Agreement shall remain
in full force and effect.
     (g) No Trust or Fund Created. Neither the Plan nor this Agreement shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Employee or any
other Person. To the extent that Employee acquires a right to receive payments
from the Company or any Affiliate pursuant to this Agreement, such right shall
be no greater than the right of any unsecured general creditor of the Company or
any Affiliate.
     (h) No Fractional Shares. No fractional shares shall be issued or delivered
pursuant to this Agreement. The Company will pay, in lieu thereof, the Fair
Market Value of such fractional share.
     (i) Headings. Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
     (j) Conditions Precedent to Issuance of Shares. Shares shall not be issued
pursuant to the exercise of the Option unless such exercise and the issuance and
delivery of the applicable Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, the requirements of any applicable stock
exchange or the Nasdaq Stock Market and the Minnesota Business Corporation Act.
As a condition to the exercise of the purchase price relating to the Option, the
Company may require that the person exercising or paying the purchase price
represent and warrant that the Shares are being purchased only for investment
and without any present intention to sell or distribute such

6



--------------------------------------------------------------------------------



 



Shares if, in the opinion of counsel for the Company, such a representation and
warranty is required by law.
     (k) Consultation With Professional Tax and Investment Advisors. The holder
of this Award acknowledges that the grant, exercise, vesting or any payment with
respect to this Award, and the sale or other taxable disposition of the Shares
acquired pursuant to the exercise thereof, may have tax consequences pursuant to
the Code or under local, state or international tax laws. The holder further
acknowledges that such holder is relying solely and exclusively on the holder’s
own professional tax and investment advisors with respect to any and all such
matters (and is not relying, in any manner, on the Company or any of its
employees or representatives). Finally, the holder understands and agrees that
any and all tax consequences resulting from the Award and its grant, exercise,
vesting or any payment with respect thereto, and the sale or other taxable
disposition of the Shares acquired pursuant to the Plan, is solely and
exclusively the responsibility of the holder without any expectation or
understanding that the Company or any of its employees or representatives will
pay or reimburse such holder for such taxes or other items.
{Signature page follows}

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Employee have executed this Agreement
on the date set forth in the first paragraph.

            ROCHESTER MEDICAL CORPORATION
      By:           Name:             Title:        

              [EMPLOYEE]
        Name:                       

{Signature Page to Incentive Stock Option Agreement/
Rochester Medical Corporation 2010 Stock Incentive Plan}

8